COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


FORD MOTOR COMPANY AND                           §
THE SEWELL FAMILY OF                                               No. 08-14-00171-CV
COMPANIES,INC.,                                  §
                                                                     Appeal from the
                             Appellants,         §
                                                               143rd Judicial District Court
V.                                               §
                                                                 of Reeves County, Texas
MARY TARANGO, INDIVIDUALLY                       §
AND AS SURVIVING SPOUSE OF                                       (TC# 12-07-20190-CVR)
MANUAL GASTON TARANGO,                           §
DECEASED; MARISSA TARANGO,
et al.,
                     Appellees.


                                       JUDGMENT

       The Court has considered this cause on the joint motion to dismiss appeal and concludes

the motion should be granted and the appeal should be dismissed, in accordance with the opinion

of this Court. We therefore dismiss the appeal. Costs of the appeal are taxed against the

Appellants. See TEX.R.APP.P. 42.1(d). This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 23RD DAY OF SEPTEMBER, 2015.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez and Hughes, JJ.